Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments/remarks filed 09/09/2021. It is noted the current patent application was filed 08/07/2018; is a national stage entry of PCT/US2017/042899, International Filing Date: 07/19/2017. Claim(s) 1 and 3-18 are pending. Claim(s) 1, 3-5, 7 and 12 have been amended. Claim(s) 6, 8-11 and 13-15 were original. Claim(s) 16-18 are new.
In addition, Examiner is hereby withdrawn the 101 rejections 10 claim(s) 1-6 (previously presented in the O.A. mailed 06/09/2021) in light of the current amended claim 1 (i.e., included a printing apparatus).

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                




  Reason for Allowance
Claims 1 and 3-18 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Wike et al., (“US 20190179288 A1” filed 06/29/2018- Provisional 62/596,721 filed 12/08/2017 [hereinafter “Wike”], generating a look-up table for a surface voxel, the look-up table being indicative of …presence of voxels in a neighborhood of the surface voxel [Abstract and Para(s) 41 and 61], However Wike fails to show, the 3D print controller having a surface normal determination portion, wherein the surface normal determination portion is to determine a normal for at least one surface voxel of the 3D object based on the voxel data in a neighborhood of the at least one surface voxel, the neighborhood comprising at least 27 voxels, and wherein the 3D print controller is to cause the 3D print engine to adjust at least one print parameter based on the normal for the at least one surface voxel determined by the surface normal determination portion...” as amended  and supported in the current specification in paragraph(s) 21-22 see also the remarks filed 09/09/2021 Pages 5-7.

Folkins et al., (“US 20150352839 A1” filed 06/06/2014 [hereinafter “Folkins”], describing a printer that controls a printing operation in a manner that ensures more precise three-dimensional object formation includes a member having a surface configured to support formation of an object  of three-dimensional object …, further mentions…in response to a difference between a height of a material in a voxel Para(s) 5 and 21], However Folkins fails to show, the 3D print controller having a surface normal determination portion, wherein the surface normal determination portion is to determine a normal for at least one surface voxel of the 3D object based on the voxel data in a neighborhood of the at least one surface voxel, the neighborhood comprising at least 27 voxels, and wherein the 3D print controller is to cause the 3D print engine to adjust at least one print parameter based on the normal for the at least one surface voxel determined by the surface normal determination portion...” as amended  and supported in the current specification in paragraph(s) 21-22 see also the remarks filed 09/09/2021 Pages 5-7.

Chun et al., (“US 20180309061 A1” filed 04/17/2018 [hereinafter “Chun”], describing method of analyzing …a substrate may comprise receiving three-dimensional data obtained from measurements of a plurality of pixels on a substrate, the plurality of pixels comprising one or more film layers; extracting a plurality of parameters wherein the printing parameter can be selected via s GUI for controlling the layer thickness [Para(s) 74-78, 118 and the Abstract], However Chun fails to show, the 3D print controller having a surface normal determination portion, wherein the surface normal determination portion is to determine a normal for at least one surface voxel of the 3D object based on the voxel data in a neighborhood of the at least one surface voxel, the neighborhood comprising at least 27 voxels, and wherein the 3D print controller is to cause the 3D print engine to adjust at least one print parameter based on the normal for the at least one surface voxel determined by the surface normal determination portion...” as amended  and supported in the current specification in paragraph(s) 21-22 see also the remarks filed 09/09/2021 Pages 5-7.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “the 3D print controller having a surface normal determination portion, wherein the surface normal determination portion is to determine a normal for at least one surface voxel of the 3D object based on the voxel data in a neighborhood of the at least one surface voxel, the neighborhood comprising at least 27 voxels, and wherein the 3D print controller is to cause the 3D print engine to adjust at least one print parameter based on the normal for the at least one surface voxel determined by the surface normal determination portion...” as amended  and supported in the current specification in paragraph(s) 21-22 see also the remarks filed 09/09/2021 Pages 5-7.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/QUOC A TRAN/Primary Examiner, Art Unit 2177